 


109 HRES 1025 IH: Honoring the life and achievements of the late Oscar Davis, Sr., of Baldwin County, Georgia, for his public service as a leader in the State of Georgia and dedication to the cause of civil rights.
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1025 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2006 
Ms. McKinney submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Honoring the life and achievements of the late Oscar Davis, Sr., of Baldwin County, Georgia, for his public service as a leader in the State of Georgia and dedication to the cause of civil rights. 
 
 
Whereas Oscar Davis, Sr., was born in Putnam County, Georgia, on October 28, 1923; 
Whereas Mr. Davis was inducted into the United States Army in 1941 and served in the South Pacific during all of World War II; 
Whereas Mr. Davis, an African American, served in the segregated army as a scout and saw combat, most notably at Guadalcanal and the New Hebrides Islands; 
Whereas Mr. Davis was honorably discharged from the Army in 1945 with numerous decorations; 
Whereas following his service in the Army, Mr. Davis studied at Morehouse College, in Atlanta, Georgia, where he met a young Dr. Martin Luther King, Jr., and Ralph David Abernathy; 
Whereas after studying at Morehouse College, Mr. Davis returned to city of Milledgeville in Baldwin County, Georgia, where he worked as a businessman, married the former Miss Geneva Bell, and started a family; 
Whereas as a citizen of Baldwin County, Mr. Davis became active in the civil rights movement and community affairs; 
Whereas Mr. Davis participated in the National Association for the Advancement of Colored People (NAACP) and the Southern Christian Leadership Conference (SCLC) for over half a century; 
Whereas Mr. Davis was also involved in numerous community organizations and became the first African American police officer at Central State Hospital; 
Whereas in recognition of his early achievements, Mr. Davis received the Carl Vinson Memorial Award for 1981–1982 for outstanding and devoted service to his community, and the Teacher’s Association of Georgia recognized him in 1983 for his faithful service to his community; 
Whereas in the mid-1980’s, Mr. Davis was a plaintiff in a district-voting lawsuit, which took tremendous steps to give fairer minority representation in Baldwin County government;  
Whereas in 1984, Mr. Davis became the first African American man elected to serve on the Baldwin County Commission, and, from that position, his voice grew steadily to become a trumpet for the rights of the people; 
Whereas when Mr. Davis passed away on January 17, 2000, he was the longest serving member of the Baldwin County Commission; and 
Whereas until his death, Mr. Davis stood at the forefront of any debate that concerned the welfare of the citizenry he so ably and devotedly represented: Now, therefore, be it 
 
That the House of Representatives honors the life and achievements of the late Oscar Davis, Sr., of Baldwin County, Georgia, for his public service as a leader in the State of Georgia and dedication to the cause of civil rights. 
 
